EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Registration Statement on FormS-3 of our report dated March19, 2010 (except for Notes1, 2, 8, 9, 10, 11, 14, 15 and16 for which the date is May12, 2010) relating to the consolidated financial statements of WaferGen Bio-systems, Inc. We also consent to the references to us under the headings “Experts” in such Registration Statement. /s/ Rowbotham and Company LLP San Francisco, California May27, 2010
